Huston, J.,
(after stating the facts) delivered the opinion of the Court.
Beyond all question, every act of assembly on the subject from 1713 to this time, makes provision for compelling executors, administrators or guardians to settle their accounts; and an act of the 30th of March 1821, had directed guardians to file accounts of the management of the estate every three years, or when required by the court; and this court does not feel the slightest wish to deprive a ward of all the protection afforded him by the law: yet it has no wish to indulge a ward in harassing a former guardian. We are aware that many accounts of guardians have been settled with the ward after coming of age, and .the Orphans’ Court never heard of them. Perhaps it is always safer and better, even where the ward is satisfied, to pass the account in court. The expense of this, however, where the guardian has done .his duty, is taken from the fund, and thus falls on the ward. Where a settlement is made at home, to save this expense, it is.at least ungracious to' bring it into court after the lapse of several years. _ If this account had been settled in court, we have every reason to believe, that no objection would have been made to it; and it became, as the law then stood, final in one year.
Still a case may readily occur, where a guardian may properly be compelled to settle his account in court, after a settlement with the ward and a release from him; and he would generally be ordered to do so in a recent case. After four years, we think it ought not to be ordered, except on specific grounds. In this case the ward *498had the account and all the vouchers; and if his guardian had received any money .from any person and not put it in the account, or had omitted to collect any money or rent, which he could and ought to have collected, or if he had charged Cress with any money not expended or improperly or uselessly expended, there was ample time and opportunity to discover it; arid if any' item had been pointed out in either side of the account, which was untrue or illegal, it ought to have been mentioned in the petition; but nothing of the kind is done. Or if on making the settlement and obtaining the release, the guardian had kept the paper containing the account, and kept all the vouchers, and refused to submit them to the ward . or his friends, an account might be ordered in court. The reverse was the case here. The ward has the account and vouchers, and has had them four years; his friends have examined them and found no error; he does not point out any thing wrong; and there was no error in dismissing his petition. Part of the fund was given over to the ward in bond or bonds or some' such security: There is no allegation, that loss or even difficulty to the ward has arisen from this.
Let this opinion be understood: if the ward had not at the time of settlement, and after, had the assistance and advice of friends; if he had not the possession of the account and all the vouchers; or if having them, he had pointed out to the court any error of charge or credit, an account might have been properly ordered after four years. But under the circumstances of this case, it would be too much to open this matter on general and loose allegations ; or rather it would be improper in this court to reverse the decision of the Orphans’ Court of the county for what they have done, or refused to do. Such cases are in a good measure to be governed by the sound discretion of the Orphans’ Court; and I would not reverse, unless in a very strong case in which a specific ground is laid. This is not such a case.
Decree affirmed.